Case 4:18-cv-00644 Document 65-14 Filed on 11/18/19 in TXSD Page 1 of 8




                        EXHIBIT XX

              McAteer Transfer History,
               HOU00148606-148612
   Case 4:18-cv-00644 Document 65-14 Filed on 11/18/19 in TXSD Page 2 of 8



Payroll                 87960
Created Date            12/29/2005 0: 00
Member Name             MCATEER, GEORGE JR L
Rank                    DISTRICT CHIEF/PARA/AIR
From Station            380
From Shift              10-Apr
From Debit              J
From District           XXX
From Quad               XX
From GFS                1540
To Station              380
To Shift                10-Apr
To Debit                J
To Dist                 XXX
To Quad                 XX
To GFS                  1540
Effective Date          12/31/2005 0: 00
Effective (Promo)
Prom From
Prom To
Reason                  5
                        *ATTN: PAYROLL DEPT: START
                        FULL PARAMEDIC ASSIGNMENT
Notes                   PAY EFFECTIVE 12-31-05. WILL
                        CONTINUE TO RECEIVE DISTRICT
                        TRAINING OFFICER PAY.
AdmPersOther            1
PostVac                 N
FTO_DTO                 D
EMS                     P
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       07 Airport Resc.
To AssignToCode         07 Airport Resc.
VacPerTem
Notes2
F_P_T                   PERM
T_P_T                   PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                             HOU00148606
   Case 4:18-cv-00644 Document 65-14 Filed on 11/18/19 in TXSD Page 3 of 8



Payroll                87960
Created Date           9/10/2008 0: 00
Member Name            MCATEER, GEORGE L
Rank                   DISTRICT CHIEF
From Station
From Shift             D
From Debit             J
From District
From Quad
From GFS               1240
To Station             380
To Shift               D
To Debit               J
To Dist                54
To Quad                SO
To GFS                 1540
Effective Date         9/11/2008 0: 00
Effective (Promo)
Prom From
Prom To
Reason                 6
                       ISSUED FOR SAP PURPOSES
Notes
                       ONLY.
AdmPersOther           1
PostVac                N
FTO_DTO
EMS
Preceptor              0
HazMat                 0
BIL                    0
From AssignToCode      07 Airport Resc.
To AssignToCode        07 Airport Resc.
VacPerTem
Notes2
F_P_T                  PERM
T_P_T                  PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                             HOU00148607
   Case 4:18-cv-00644 Document 65-14 Filed on 11/18/19 in TXSD Page 4 of 8



Payroll                 87960
Created Date            11/5/2008 0: 00
Member Name             MCATEER, GEORGE L
Rank                    DISTRICT CHIEF
From Station            380
From Shift              D
From Debit              J
From District           54
From Quad               SO
From GFS                1540
To Station              380
To Shift                D
To Debit                J
To Dist                 54
To Quad                 SO
To GFS                  1540
Effective Date          11/6/2008 0: 00
Effective (Promo)
Prom From
Prom To
Reason                  6
Notes                   FOR SAP PURPSOSES ONLY.
AdmPersOther            1
PostVac                 N
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       07 Airport Resc.
To AssignToCode         07 Airport Resc.
VacPerTem
Notes2
F_P_T                   PERM
T_P_T                   PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                             HOU00148608
   Case 4:18-cv-00644 Document 65-14 Filed on 11/18/19 in TXSD Page 5 of 8



Payroll                87960
Created Date           9/28/2010 0: 00
Member Name            MCATEER, GEORGE L
Rank                   DISTRICT CHIEF
From Station           255
From Shift             S
From Debit             J
From District          0
From Quad              SO
From GFS               1540
To Station             11
To Shift               C
To Debit               2
To Dist                1
To Quad                NW
To GFS                 1210
Effective Date         10/16/2010 0: 00
Effective (Promo)
Prom From
Prom To
Reason                 5
                       GOING FROM A 40 HOUR WORK
                       WEEK TO A 24 HOUR
                       SUPPRESSION SHIFT. WILL
                       REPORT FORDUTY ON 10-16-10
Notes
                       AT 0630 HOURS. WILL BE
                       ASSIGNED AS DISTRICT CHIEF
                       EMS SUPERVISOR1100-C SHIFT.
                       THIS IS A PERMANENT POSITION.
AdmPersOther           1
PostVac                N
FTO_DTO
EMS
Preceptor              0
HazMat                 0
BIL                    0
From AssignToCode      07 Airport Resc.
To AssignToCode        11 Supervisor
VacPerTem
Notes2
F_P_T                  PERM
T_P_T                  PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                             HOU00148609
   Case 4:18-cv-00644 Document 65-14 Filed on 11/18/19 in TXSD Page 6 of 8



Payroll                 87960
Created Date            3/14/2013 12: 59
Member Name             MCATEER,GEORGE
Rank                    DISTRICT CHIEF
From Station            11
From Shift              C
From Debit              2
From District           1
From Quad               EC
From GFS                1210
To Station              15
To Shift                D
To Debit                9
To Dist                 1
To Quad                 NW
To GFS                  1210
Effective Date          3/31/2013 0: 00
Effective (Promo)       3/16/2002 0: 00
Prom From               DISTRICT CHIEF
Prom To                 DEPUTY CHIEF
Reason                  6
                        WILL REPORT FOR DUTY ON
                        3/31/13 @ 0630 HOURS. DUE TO
                        SHIFT CHANGE WILL BE
Notes
                        RELEASED FROM DUTY @ 1330
                        ON 3/24/13 AND WILL BE OFF
                        FOR 24 HOURS ON 3/30/13.
AdmPersOther            1
PostVac                 0
FTO_DTO
EMS
Preceptor
HazMat
BIL
From AssignToCode       11 Supervisor
To AssignToCode         14 Shift Comm.
VacPerTem
                        WILL BE ACTING SHIFT
Notes2                  COMMANDER 15/D. THIS IS A
                        TEMPORARY POSITION.
F_P_T                   PERM
T_P_T                   PERM
PromFromCode            1023
PromToCode              1022
PromToHFDCode




                                                                             HOU00148610
   Case 4:18-cv-00644 Document 65-14 Filed on 11/18/19 in TXSD Page 7 of 8



Payroll                 87960
Created Date            5/16/2013 10: 59
Member Name             MCATEER,GEORGE
Rank                    DISTRICT CHIEF
From Station            15
From Shift              D
From Debit              9
From District           1
From Quad               EC
From GFS                1210
To Station              15
To Shift                D
To Debit                9
To Dist                 1
To Quad                 NW
To GFS                  1210
Effective Date          5/18/2013 0: 00
Effective (Promo)       5/16/2013 0: 00
Prom From               DISTRICT CHIEF
Prom To                 DEPUTY CHIEF
Reason                  1
Notes
AdmPersOther            1
PostVac                 1
FTO_DTO
EMS
Preceptor
HazMat
BIL
From AssignToCode       14 Shift Comm.
To AssignToCode         14 Shift Comm.
VacPerTem
                        TRANSFER ISSUED FOR
                        PROMOTIONAL PURPOSES ONLY.
                        WILL REMAIN ON SAME WORK
Notes2
                        SCHEDULE AT SAME WORK
                        LOCATION. DEPUTY SHIFT
                        COMMANDER 15D.
F_P_T                   PERM
T_P_T                   PERM
PromFromCode            1023
PromToCode              1022
PromToHFDCode




                                                                             HOU00148611
   Case 4:18-cv-00644 Document 65-14 Filed on 11/18/19 in TXSD Page 8 of 8



Payroll                 87960
Created Date            7/9/2015 14: 49
Member Name             MCATEER,GEORGE
Rank                    DEPUTY CHIEF
From Station            15
From Shift              D
From Debit              9
From District           1
From Quad               NW
From GFS                1210
To Station              380
To Shift                S
To Debit                J
To Dist                 0
To Quad                 NW
To GFS                  1540
Effective Date          7/11/2015 0: 00
Effective (Promo)       5/16/2013 0: 00
Prom From               DEPUTY CHIEF
Prom To                 DEPUTY CHIEF
Reason                  5
                        GOING FROM A 24 HOUR
                        SUPPRESSION SHIEF TO A 40
                        HOUR WORK WEEK. WILL WORK
Notes
                        MONDAY THRU THURSDAY , 0700-
                        1700 HOURS. OFF FRIDAY,
                        SATURDAY AND SUNDAY.
AdmPersOther            1
PostVac
FTO_DTO
EMS
Preceptor
HazMat
BIL
From AssignToCode       14 Shift Comm.
To AssignToCode         00 N/A
VacPerTem
                        WILL REPORT FOR DUTY ON 07-13-
Notes2
                        15 AT 0700 HRS.
F_P_T                   PERM
T_P_T                   PERM
PromFromCode            1022
PromToCode              1022
PromToHFDCode




                                                                             HOU00148612
